Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, effective as of the 16th day of September, 2003 (the
“Effective Date”), is made by and between RadView Software, Inc., a New Jersey
corporation (“RadView”) and Christopher Dineen (“Employee”).

 

WHEREAS RadView is a wholly owned subsidiary of RadView Software Ltd., an
Israeli corporation (“Parent”);

 

WHEREAS Employee and RadView have entered into an agreement which includes among
other things, a covenant not to compete with RadView by the Employee, a
non-solicitation agreement and an assignment of inventions agreement; and

 

WHEREAS Employee and RadView desire to set forth additional terms of Employee’s
employment;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.    Definitions.

 

For purposes of this Agreement:

 

a.               “Accrued Obligations” shall mean all amounts of Annual
Compensation due and owing, reimbursements properly submitted for expenses
incurred prior to the termination date and any accrued but unused vacation owed
to the Employee as of the termination date.

 

b.              “Cause” shall mean any act of or omission by Employee in the
conduct of Employee’s duties and responsibilities that constitutes gross
negligence or willful misconduct, or any act of or omission by Employee that
involves dishonesty or criminal conduct.  In the event the Board of Directors of
RadView (the “Board”) determines it has reason to terminate Employee’s
employment for Cause, it shall give written notice to Employee stating the
specific grounds constituting Cause.  In the event that the Cause alleged
constitutes any act or omission in the conduct of Employee’s duties and
responsibilities which constitutes gross negligence or willful misconduct,
Employee shall have an opportunity within five (5) days after receiving such
notice to meet with the Board to discuss such allegations of Cause.

 

c.               “Change of Control” shall mean:  (i) any sale, lease, exchange
or other transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of RadView or Parent; (ii) individuals who, as
of the date hereof, constitute the entire Board of Directors of RadView or of
Parent (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board of Directors of such company, provided that any individual
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least a majority of the then Incumbent Directors shall be, for the
purposes of this provision, considered as though such individual were an
Incumbent Director; (iii) any consolidation or merger of RadView or Parent with
any other entity where the shareholders of RadView or Parent immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own, directly or indirectly, shares representing fifty
percent (50%) of the combined voting power of all of the outstanding securities
of the entity issuing cash or securities in the consolidation or merger (or its
ultimate parent corporation, if any); (iv) a third person, including a “person”
as defined in Section 13(d)(3) of the Exchange Act, becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of RadView or of Parent representing fifty percent (50%) or more of
the total number of votes that may be cast for the election of the directors of
RadView; or (vi) the Board of Directors of RadView or Parent, by vote of a
majority of all the Directors, adopts a resolution to the effect that a
“Change-in-Control” has occurred for purposes of this Agreement.

 

d.              “Good Reason” means that (i) Employee’s compensation has been
materially reduced (and such reduction is not part of an overall reduction in
compensation affecting other Employees of RadView), (ii) Employee’s position,
duties or responsibilities have been materially reduced, (iii) the Employee’s
primary place of employment is

 

--------------------------------------------------------------------------------


 

moved to a location greater than sixty (60) miles away from its then current
location, or (iv) RadView has not paid to Employee when due any undisputed
compensation, including salary or bonus, and in all such cases (i-iv) the
condition continues beyond 15 business days from the date RadView’s Board is
notified in writing of its existence.  Notwithstanding anything contained herein
to the contrary, a material reduction in Employee’s position, duties or
responsibilities shall be deemed to have occurred if, for example and without in
anyway limiting the foregoing, a Change of Control resulting in RadView or
Parent becoming a subsidiary of another entity occurs and Employee’s position,
duties or responsibilities are not otherwise reduced (unless Employee is also
awarded identical or superior position, duties and responsibilities with any
such parent entity).

 

2.  Change of Control.

 

Upon a Change of Control, 50% of all unvested stock options and/or restricted
shares held by Employee shall immediately vest.

 

3.  Termination of Employment Subsequent to a Change of Control.

 

a.               If, within 12 months of a Change of Control (i) Employee
terminates his employment with Good Reason or (ii) Employee’s employment is
terminated without Cause, then, in either case, Employee will receive on his
termination date the Accrued Obligations and severance pay equal to six (6)
months of his annual base salary then in effect payable in equal installments
(minus applicable withholdings) over a six-(6)-month period following such
termination;

 

b.              Employee shall continue to receive the same health benefits as
he was receiving prior to such termination for six (6) months following such
termination; and

 

c.               All remaining unvested stock options and/or restricted shares
shall immediately vest.

 

4.  Termination of Employment Absent a Change of Control.

 

a.               If, absent a Change of Control within the preceding twelve (12)
months, (i) Employee terminates his employment with Good Reason or (ii)
Employee’s employment is terminated without Cause, then, in either case,
Employee will receive (i) on his termination date the Accrued Obligations and
(ii) severance pay equal to three (3) months of his annual base salary then in
effect payable in equal monthly installments (minus applicable withholdings)
following such termination;

 

b.              Employee shall continue to receive the same health benefits as
he was receiving prior to such termination for three (3) months following such
termination.

 

5.              Governing Law; Arbitration; Injunctive and Other Relief

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts applicable to agreements made
and to be performed entirely in Massachusetts (without regard to its conflict of
laws statutes).  Each party hereby irrevocably consents to the exclusive
jurisdiction of the federal and state courts located in Massachusetts with
respect to any actions that may arise in connection with this Agreement and are
not required by this Section 5 to be arbitrated.  Except as provided in this
Section 5, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

 

Each of the parties to this Agreement acknowledges that a breach of this
Agreement may cause the other party irreparable harm that may not be adequately
compensated by money damages.  Therefore, in the event of a breach or threatened
breach by a party, injunctive or other equitable relief will be available to the
other party, and any arbitrator acting pursuant to this Agreement shall have the
authority to provide such injunctive or other equitable relief.  Remedies
provided herein are not exclusive.

 

2

--------------------------------------------------------------------------------


 

The arbitrator shall have the authority to award such remedies or relief that a
court of the Commonwealth of Massachusetts could order or grant in an action
governed by Massachusetts law, including, without limitation, specific
performance of any obligation created under this Agreement, the issuance of an
injunction, or the imposition of sanctions for abuse or frustration of the
arbitration process.  The arbitration proceedings shall be conducted in Boston,
Massachusetts.

 

Notwithstanding the foregoing, any party may bring and pursue an action in any
federal or state court located in Massachusetts seeking provisional relief,
including a temporary restraining order or preliminary injunction, pending an
arbitration proceeding.  Any provisional relief obtained shall be discontinued
once the arbitrator has assumed jurisdiction and ordered such discontinuance.

 

6.              Miscellaneous

 

a.               Survival.  Notwithstanding anything in this Agreement to the
contrary, Section 5 shall survive any termination of this Agreement.

 

b.              Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

c.               Entire Agreement; Amendment.  This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereto and thereof.  None of this Agreement or any term hereof may
be amended, waived, discharged or terminated, except by a written instrument
signed by both of the parties hereto.

 

d.              Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by certified or
registered mail, postage prepaid, delivered either by hand or by messenger, or
transmitted by electronic telecopy (fax) addressed:

 

If to RadView:

 

Ilan Kinreich

 

RadView Software, Inc.

 

7 New England Executive Park

 

Burlington, MA  01803

 

 

If to Employee, at:

 

Christopher Dineen

 

or at such other address as any party shall have furnished to the others in
writing.  All such notices and other written communications shall be effective
(i) if mailed, seven (7) days after mailing (if mailed from outside the United
States, such mailing must be by airmail and said seven (7) days shall be
fourteen (14) days),  (ii) if delivered, upon delivery, or  (iii) if faxed, one
(1) business day after transmission and acknowledgement of receipt by telephone
or fax.

 

e.               Delays or Omissions.  No delay or omission to exercise any
right, power or remedy accruing to either party hereto upon any breach or
default of the other party under this Agreement shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or any similar breach or
default thereafter occurring.  No waiver of any single breach or default shall
be deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach or default under this Agreement or
any waiver on the part of any party hereto of any provisions or conditions of
this Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

3

--------------------------------------------------------------------------------


 

f.                 Separability.  In case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

g.              Prior Agreements.  In the event of conflict between the terms of
this Employment Agreement and any prior written or oral agreements related to
Employee’s employment with RadView, the terms of this Employment Agreement shall
prevail.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
Effective Date.

 

Employee:

 

RADVIEW SOFTWARE, INC.

 

 

 

 

 

/s/ CHRISTOPHER DINEEN

 

 

/s/  ILAN KINREICH

 

Name: Christopher Dineen

 

By:  Ilan Kinreich

 

 

 

Name: Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------